Title: To Thomas Jefferson from Robert Patterson, 3 January 1806
From: Patterson, Robert
To: Jefferson, Thomas


                        
                            Mint of the United States Philadelphia 3d. January 1806.
                        
                        Agreeably to former practice, I have the honor, at the commencement of the present year, to lay before you a
                            statement of the Issues from the Mint of the United States, and the Expences of the Institution, during the past year: and
                            conceiving, that it might not prove unacceptible, the Treasurer has, at my request, drawn up, and exhibited, in one
                            comprehensive view, (Schedule No. 4) a Statement of all the Gold, Silver, & Copper Coins—struck at the Mint, from the
                            commencement of its operation, till the present time.
                        From this statement it appears, that of Gold Coins issued from the Mint, the whole amount is
                            2,613,972½ dollars; of Silver Coins, 1,953,917¾ dollars, and of Copper Coins, 179,453 dollars 47½ Cents; making the total
                            amount 4,747,343 dollars 72½ Cents; and the total number of pieces 22,594,832.
                        During the last year, as will appear in particular detail from Schedule No. 1. there have been struck at the
                            Mint, of Gold Coins 34,964 pieces, amounting in value to 170,367½ dollars; of Silver Coins 469,496 pieces—value 149,067½
                            dollars; and of Copper Coins 1,755,580 pieces, value 13,483 dollars 48 Cents: making the total number of pieces of the
                            precious metals, 504,460, and of Copper-Coins 1,755,580; and the total value 332,918 dollars 48 cents.—This amount is
                            indeed somewhat less than that of the preceeding year, (371,827 94/100. dollars) yet the number of pieces is much greater,
                            being all of the smaller coins; and this latter circumstance will readily account for the small difference in value, since
                            the labor and time necessary to prepare and strike an equal number of large and of small pieces of coin, will be nearly
                            equal.
                        Of the precious metals, the number of pieces coined in the last year far exceeds that in any former year
                            since the establishment of the Mint; indeed it is considerably more than double of what it has been in any one of the four
                            last years.
                        The striking of small coins is a measure which has been adopted to accommodate the Banks and other
                            depositors, and at their particular request; both with a view of furnishing a supply of small change, and to prevent the
                            exportation of the specie of the United States to foreign countries.
                        I am authorised Sir, to assure you, that the Bank of the United States, (with perhaps the other Banks in this
                            City) will furnish the Mint an ample supply of bullion during the current year: and to avoid as far as practicable, all
                            inconvenient delay in the issue of coins, I am, with your approbation, about to employ a few additional workmen. The
                            utmost economy however, in the expences of the Institution, will be carefully observed.—
                        The Schedule No. 3 exhibits an Abstract of the Expenditures of the Mint during the last year. From this it
                            will be observed, that the Contingent Expences in the last six months have been pretty considerable. This has arisen from
                            sundry repairs, particularly of the Stable, Coal-house, a pair of Rollers, and one of the coining Presses, which could no
                            longer be dispensed with, but which will not again occur in many years.—
                        Schedule No. 2 exhibits a general statement of the Gain on the Copper-Coinage for the last year, amounting to
                            2,187 dollars 68 Cents exclusive of 17 dollars 96 cents, of spoiled planchetts, used in the alloy of the precious metals—This gain would have been still greater, had not the planchetts proved to be somewhat overweight—though the late Director
                            had given the most particular charges and instructions on this head to the person of whom they were purchased.—
                        I have, Sir, the honour to be with the greatest Esteem Your most obedient Servant,
                        
                            R. Patterson Dr.—
                        
                    